Citation Nr: 0937381	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-27 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1961 to 
October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 RO decision, which 
denied a claim for entitlement to SMC based on aid and 
attendance and/or housebound benefits.  The Board has 
recharacterized the issue on appeal as a claim for 
entitlement to SMC based on the need for regular aid and 
attendance for the reasons discussed below.

The Board notes that, in a December 2006 rating decision, the 
RO granted entitlement to SMC based on loss of use of lower 
extremities, effective August 15, 2005.  


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence as to whether the Veteran is in need of regular aid 
and attendance due to service-connected disabilities.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for the 
award of SMC based on the need for regular aid and attendance 
have been met. 38 U.S.C.A. § 1114 (West 2002 & Supp. 2008), 
38 C.F.R. §§ 3.350, 3.352 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the benefit sought on 
appeal has been granted, as discussed below.  As such, the 
Board finds that any error related to the VCAA on this claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 
Veteran. App. 103, (2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking entitlement to SMC based on the need 
for regular aid and attendance.  The Board notes that the 
Veteran has been granted service connection for loss of use 
of lower extremities secondary to residuals of stroke with 
secondary peripheral vascular disease of the lower 
extremities, rated as 100 percent disabling.  In addition, 
the Veteran has the following separately rated disabilities:  
hypertension with left ventricular hypertrophy and probable 
old myocardial infarction (60 percent); depression with 
cognitive disorder associated with residuals, cerebrovascular 
accident with right lower extremity weakness (50 percent); 
residuals, cerebrovascular accident with right lower 
extremity weakness associated with hypertension with left 
ventricular hypertrophy and probable old myocardial 
infarction (40 percent); occlusive vascular disease of the 
left lower extremity associated with hypertension with left 
ventricular hypertrophy and probable old myocardial 
infarction (20 percent); prostate cancer with impotence (20 
percent); dermatitis breast and arms (10 percent); history of 
hepatitis (10 percent); residuals, cerebrovascular accident 
with right upper extremity hand weakness associated with 
hypertension with left ventricular hypertrophy and probable 
old myocardial infarction (10 percent); hypertension (10 
percent); and history of hemorrhoids (0 percent).  The 
Veteran is also currently entitled to SMC under 38 U.S.C.A. 
§ 1114(k) for loss of use of a creative organ; SMC under 
38 U.S.C.A. § 1114(l) for loss of use of lower extremities; 
and SMC under 38 U.S.C.A. § 1114(p) at an intermediate rate 
between 38 U.S.C.A. § 1114(l) and 38 U.S.C.A. § 1114 (m) for 
the additional independently rated disabilities.

In August 2005, the Veteran filed a claim for SMC on the 
basis of housebound status or permanent need for regular aid 
and attendance.  

As an initial matter, the Board notes that 38 U.S.C.A. § 
1114(s) applies in the cases of housebound Veterans.  The 
Board notes that the Veteran's original claim included the 
issue of entitlement to SMC based on housebound benefits.  
However, as noted above, a December 2006 rating decision 
granted the Veteran entitlement to SMC based on loss of use 
of lower extremities under 38 U.S.C.A. § 1114(l).  As 
entitlement to SMC under 38 U.S.C.A. § 1114(s) results in a 
lower level of SMC than the Veteran is already currently 
receiving under 38 U.S.C.A. § 1114(l), the Board finds that 
the issue of entitlement to SMC based on housebound benefits 
under 38 U.S.C.A. § 1114(s) is moot, as no additional 
monetary benefit would be available. 

SMC is payable at the (l) rate if a Veteran, as the result of 
service-connected disability, has anatomical loss or loss of 
use of both feet, one hand and one foot, blindness in both 
eyes with visual acuity of 5/200 or less, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.350(b) (2008).  As noted, the Veteran is 
already in receipt of SMC at the rate of (l) for loss of use 
of lower extremities.  However, the Board will still consider 
whether the Veteran is entitled to SMC under (l) for being in 
regular need of aid and attendance.  The Board will not 
consider whether the Veteran is entitled to SMC for aid and 
attendance at a level greater than (l) as the Veteran has not 
raised such assertions.  However, the Board advises the 
Veteran that he is always free raise such claims, should he 
feel that he is so entitled. 

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.  For the purpose of this paragraph, 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed bed rest for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a) (2008).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which a Veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that a Veteran is so helpless as to need regular 
aid and attendance, not that there is a constant need.  Id.; 
see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting 
that at least one factor listed in § 3.352(a) must be present 
for a grant of special monthly compensation based on need for 
aid and attendance).

With respect to his claim for SMC on the basis of the need 
for regular aid and attendance, the Veteran asserted in the 
August 2009 Appellant's Brief that he requires SMC based on 
the need for assistance with his daily living.  He no longer 
drives, and his vision is impaired.  He no longer attends 
independently to financial matters or activities of daily 
living.  He can no longer work.  His mobility has been 
greatly impeded.  He requires assistance from his wife, as 
well as mechanical assistance, to get in and out of the 
bathtub.  He requires the use of handrails, a ramp, and a 
lift.  The Veteran asserts that, without the aid of his 
spouse, he would be unable to complete his daily tasks, to 
include maintaining his own personal hygiene.  He contends 
that he has a loss of balance when walking and standing and 
suffers from dizziness.  He further argues that he is 
virtually housebound, as he is unable to leave his house 
without assistance or the use of a motorized scooter.  He is 
discordant and stumbles and falls.  His motor weakness is 
primarily in the lower extremities.  He has discoordination 
in both his upper and lower extremities, although more so in 
the lower. 

The Board notes that the Veteran underwent an examination for 
housebound status or permanent need for regular aid and 
attendance in August 2005.  At this examination, the Veteran 
complained of hyperphoria, exophoria, and loss of balance.  
The examiner noted that the Veteran was status post 
cerebrovascular accident.  She further noted that the Veteran 
was sitting upright in his wheelchair and demonstrated loss 
of balance with walking and standing.  He had no restrictions 
on his upper body movement.  The Veteran was noted as having 
diplopia and poor vision.  It was noted that the Veteran was 
unable to walk without the assistance of another person.  The 
Veteran reported being unable to leave his home without 
assistance for doctor's appointments, shopping, or social 
activities.  He uses a motorized wheelchair.  The examiner 
diagnosed the Veteran with loss of balance, poor vision, and 
status post stroke.  It was noted that the Veteran required 
the daily personal health care services of a skilled provider 
without which the Veteran would require hospital, nursing 
home, or other institutional care. 

In October 2005, the Veteran underwent an aid and attendance 
examination.  A review of the Veteran's Grand Rapids 
Outpatient medical record was conducted, indicating that he 
has problems with anemia, a colonic polyp, hyperlipidemia, 
difficulty in walking, diplopia, a history of cerebrovascular 
accident, coronary artery disease, eczema, impotence, 
hypertension, backaches, and malignant neoplasm of the 
prostate.  A recent eye examination indicated that the 
Veteran's visual acuity was 20/40 bilaterally.  It was also 
revealed that he had high myopia with transient diplopia 
occurring from hyperphoria and exophoria, with presbyopia.  
The examiner noted that the Veteran arrived at the 
appointment in an electric scooter.  The Veteran reported 
that he does not drive and his wife serves as his driver for 
all of his appointments and needs.  The examiner noted that 
the Veteran is not currently hospitalized and not bed-ridden.  
The Veteran was noted as alert and oriented.  He admitted to 
having some memory difficulties at times and his wife 
indicated that he needs to be reminded of what a check is for 
on occasion.  The examiner noted that the Veteran can 
presently converse about the value of money and its uses.  
The examiner noted that the Veteran can manage with directing 
someone in the management of his own funds.  It was noted 
that the Veteran has documented problems with weakness in his 
legs and balance issues, for which he has been issued a 
motorized scooter.  He reports that he is able to walk a few 
feet in his home but needs to have someone to hang onto so 
that he does not fall.  He also reports problems with 
dizziness when sitting up in the morning and the need to sit 
for a short time to keep from falling down when he goes to 
transfer.  The Veteran is dependent upon his wife for 
transportation issues since he no longer drives.  The Veteran 
also mentioned again that he had memory difficulty and vision 
problems related to diplopia, which he reports causes him to 
be dizzy.  The Veteran reported that, on a typical day, he 
likes to get out and likes to go to the store with his wife.  
They go and do laundry or go to any one of the service 
organization meetings to which he belongs.  The Veteran 
reports that he does enjoy getting out of the house and 
pursuing any type of recreational outings, such as movies, 
that can help him.  The examiner noted that the Veteran is 
alert and oriented times 3, conversing in a normal tone of 
voice, although somewhat low sounding.  The Veteran was not 
asked to get up and walk, as the social worker did not wish 
to risk the Veteran's safety, given that the Veteran reports 
he does not usually walk more than a few feet at home.

Regarding his upper extremities, the Veteran reports that he 
is able to shower himself once he gets into the bathtub.  He 
has a hand-held shower but does need assistance with areas of 
the body that he is unable to reach.  The Veteran reported 
that he is able to dress himself and do snaps and buttons on 
his clothes as needed.  He is also able to feed himself and 
manage his own shaving and personal care.  Regarding his 
lower extremities, the Veteran was not observed walking.  He 
did not appear to have any contractures on either lower 
extremity.  He did admit to being able to ambulate a few feet 
in his home, no more than 4 or 5 feet between his scooter and 
the bathroom, where he reports holding onto things to steady 
himself when he transfers.  There were no noted problems with 
his spine, neck, or trunk, and he did not appear to have any 
breathing difficulties.  The examiner concluded by noting 
that the Veteran, though marginal in needing assistance with 
personal care, does need assistance on a daily basis at times 
related to his transportation difficulties and problems 
caused by his double vision and related task management.    

In October 2005, the Veteran underwent a brain/spinal cord VA 
examination.  It was noted that the Veteran is discordant and 
does fall and stumble.  He has very limited ambulatory power.  
The Veteran's motor weakness is primarily in the lower 
extremities.  His discoordination is lower, as well as upper, 
but the lower degree is more severe.  He uses a walking 
stick.  His walking is limited to the bathroom and getting 
into bed.  The examiner noted that the Veteran cannot walk 
more than 20 paces without his walking stick, and he often 
stumbles and falls.  Sometimes, the Veteran has difficulty 
forming words and getting words out.  When he is tired, his 
speech tends to slur.  He has difficulty getting in and out 
of the bathtub and requires assistance from his wife, as well 
as handrails, a ramp, and a lift.  Sometimes, he requires 
assistance getting bathed and groomed, but he does report 
that he tries to do as much for himself as possible.  The 
examiner recorded the ranges of motion of the Veteran's knees 
and hips.  The examiner noted that the Veteran requires 
assistance with his daily living, no longer drives, no longer 
attends to his financial matters, and can no longer work.  
His mobility has been greatly impeded, and his vision is 
impaired.   

In August 2006, the Veteran underwent an examination for 
housebound status or permanent need for regular aid and 
attendance.  At this examination, the Veteran complained of 
being homebound or wheelchair/scooter bound because of a 
cerebrovascular accident.  He also complained of having no 
balance and was noted as being status post prostate cancer, 
due to agent orange exposure.  The examiner noted that the 
Veteran is unable to walk without the assistance of another 
person.  The examiner noted that the Veteran does have a good 
grip and the ability to feed himself, button clothes, and 
shave.  He is able to urinate without difficulty, except with 
respect to getting to the bathroom.  It was noted that the 
Veteran is unable to ambulate and has no balance.  The 
examiner noted that the Veteran does not lose bladder/bowel 
control, but he does have urgency.  He experiences dizziness 
when standing, loss of memory, and loss of balance - 
inability to ambulate.  The Veteran described that, on a 
typical day, he stays home unless going to the cleaners, 
grocery store, or clinic.  The Veteran leaves the home 3 to 4 
times per week.  He has a special car for his motorized 
scooter.  The examiner noted that sometimes the Veteran's 
wife is unable to transport him to the clinic or on his 
errands.  He has to be driven because he has diplopia.  He is 
unable to drive.  The examiner concluded by noting that the 
Veteran requires the daily personal health care services of a 
skilled provider without which the Veteran would require 
hospital, nursing home, or other institutional care.     

In September 2006, the Veteran was evaluated at the VA 
Seating Clinic.  It was noted that the Veteran had no 
problems with communication.  His cognition was noted as 
times 3.  The Veteran reported having difficulty getting in 
and out of the bathtub.  He is able to walk in the house and 
reported no trouble getting in and out of bed.  He reported 
that he has to grab bars to get on and off the toilet.  He is 
able to dress himself with occasional help from his spouse.  
He reported having trouble performing grooming tasks, i.e. 
shaving, brushing teeth, combing hair.  He is able to walk 
only in the house, approximately 10 to 12 feet with rest.  
The examiner noted that the Veteran had hemiplegia or three 
limbs involved.  It was noted that the Veteran's spouse is 
concerned that the Veteran is falling frequently.  It was 
noted that the Veteran is not quadriplegic. 

At the outset, the Board acknowledges that the Veteran has 
significant disability, as evidenced by his 100 percent 
rating and receipt of SMC at (k), (l), and (p) rates.  
Additionally, the Board acknowledges that the medical 
evidence of record reflects that the Veteran is assisted by 
his wife a great deal.  At the August 2006 examination for 
housebound status or permanent need for regular aid and 
attendance, it was specifically noted that the Veteran has a 
good grip and is able to feed himself, button clothes, shave, 
and urinate without difficulty, except with respect to 
getting to the bathroom.  At the August 2005 examination for 
housebound status or permanent need for regular aid and 
attendance, it was noted that the Veteran had no restrictions 
on his upper body movement.  At the October 2005 VA aid and 
attendance examination, the Veteran reported that he is able 
to shower himself once he gets into the bathtub.  He has a 
hand-held shower but does need assistance with areas of the 
body that he is unable to reach.  He reported being able to 
dress himself, do snaps and buttons on his clothes as needed, 
feed himself, shave, and attend to his own personal care.  He 
reported being able to ambulate a few feet, no more than 4 or 
5, in his home.  At the October 2005 VA brain/spinal cord VA 
examination, it was noted that the Veteran cannot walk more 
than 20 paces without his walking stick.  He has difficulty 
getting in and out of the bathtub and requires assistance 
from his wife, as well as handrails, a ramp, and a lift.  
Sometimes, he requires assistance getting bathed and groomed, 
but he does report that he tries to do as much for himself as 
possible.  The examiner noted that the Veteran requires 
assistance with his daily living.   

Upon review of these examination reports and other medical 
evidence of record, the Board finds that the medical evidence 
of record does not reflect that the Veteran is unable to 
dress himself or feed himself.  The frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid has not been shown.  Furthermore, the medical 
evidence of record does not demonstrate that the Veteran's 
conditions require that he remain in bed or even that he does 
remain in bed voluntarily.  Moreover, while it has been noted 
that the Veteran complains of stumbling and falling at times, 
the evidence of record does not suggest that the Veteran has 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the him from hazards 
or dangers incident to his daily environment.  

However, the Board also notes that the examiners at the 
August 2005 and August 2006 examinations for housebound 
status or permanent need for regular aid and attendance 
specifically indicated that the Veteran requires the daily 
personal health care services of a skilled provider without 
which the Veteran would require hospital, nursing home, or 
other institutional care.  Additionally, the examiner at the 
October 2005 VA brain/spinal cord VA examination specifically 
stated that the Veteran required assistance with his daily 
living.  It was also noted that he has difficulty getting in 
and out of the bathtub and requires assistance from his wife.  
Sometimes, he requires assistance getting bathed and groomed.  
Furthermore, as noted at the October 2005 VA aid and 
attendance examination, the Veteran reported that he is able 
to shower himself once he gets into the bathtub.  However, he 
has a hand-held shower and needs assistance with areas of the 
body that he is unable to reach.  He further reported at this 
examination that he is able to walk only a few feet in his 
home and needs to have someone to hang onto so that he does 
not fall.  

As noted above, it is not required that all of the disabling 
conditions enumerated in 38 C.F.R. § 3.352(a) be found to 
exist before a favorable rating may be made.  See Turco.  
Therefore, in light of the fact that the medical evidence of 
record reflects that the Veteran needs help keeping himself 
ordinarily clean and presentable, in that he is unable to 
shower without assistance; it was specifically noted in 2 
separate examinations for housebound status or permanent need 
for regular aid and attendance that the Veteran requires the 
daily personal health care services of a skilled provider 
without which the Veteran would require hospital, nursing 
home, or other institutional care; and it was specifically 
noted at the October 2005 VA brain/spinal cord VA examination 
that the Veteran requires assistance with his daily living, 
the Board will resolve all reasonable doubt in favor of the 
Veteran and grant entitlement to SMC based on the need for 
regular aid and attendance. 


ORDER

Entitlement to SMC based on the need for regular aid and 
attendance is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


